         Case 3:18-cv-00471-DJS Document 25 Filed 10/06/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ANGELINA R.,
                                  Plaintiff,
             -v-                                              Civ. No. 3:18-CV-471
                                                                        (DJS)
ANDREW M. SAUL, Comm’r of Soc. Sec.,

                                  Defendant.


APPEARANCES:                                           OF COUNSEL:

LACHMAN, GORTON LAW FIRM                               PETER A. GORTON, ESQ.
Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, NY 13761

U.S. SOCIAL SECURITY ADMIN.                            VERNON NORWOOD, ESQ.
OFFICE OF REG’L GENERAL COUNSEL
- REGION II
Counsel for Defendant
26 Federal Plaza, Room 3904
New York, NY 10278

DANIEL J. STEWART
United States Magistrate Judge

                              DECISION AND ORDER

                                 I. INTRODUCTION

      On April 30, 2020, Peter A. Gorton, counsel to Plaintiff in this action, submitted a

Motion for Attorneys’ Fees. Dkt. No. 23. Defendant submitted a Response to the Motion,

in which he explained that the Motion was timely filed, noted that district courts within

this circuit have approved and disapproved comparable de facto hourly rates, and stated


                                               1
         Case 3:18-cv-00471-DJS Document 25 Filed 10/06/20 Page 2 of 6




that there was no evidence of fraud or overreaching by counsel. Dkt. No. 24. Upon

review of the matter, the Court grants Plaintiff’s Motion.

                                  II. BACKGROUND

       Plaintiff filed a Complaint in this matter on April 17, 2018, seeking review of the

Commissioner’s determination denying Plaintiff’s application for disability benefits.

Dkt. No. 1. The parties filed Motions for Judgment on the Pleadings, and on July 12,

2019, this Court granted Plaintiff’s Motion, remanded the matter for further

administrative proceedings, and entered judgment in favor of Plaintiff. Dkt. Nos. 18 &

19. The parties stipulated as to Plaintiff’s first Motion for Attorneys’ Fees pursuant to

the Equal Access to Justice Act (“EAJA”), filed in August of 2019, and the Court ordered

such attorneys’ fees awarded. See Dkt. Nos. 21 & 22. At that time, $6,386.33 was

awarded and received by counsel. See id. Upon review of the matter on remand, the

Administrative Law Judge issued a favorable decision awarding Plaintiff benefits. Dkt.

Nos. 23-1 & 23-3. That decision resulted in an award to Plaintiff of total back due benefits

of $160,896.00. Id. On April 30, 2020, Plaintiff’s counsel filed a Motion for Attorneys’

Fees pursuant to 42 U.S.C. § 406(b). Dkt. No. 23.

       Plaintiff’s counsel seeks attorneys’ fees in the amount of $22,700.00, of which he

would remit to Plaintiff the sum of $6,386.33 previously awarded from the EAJA fees.

                                   III. DISCUSSION

       The Social Security Act provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such

                                             2
         Case 3:18-cv-00471-DJS Document 25 Filed 10/06/20 Page 3 of 6




       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment.

42 U.S.C. § 406(b)(1)(A). This section “calls for court review of such arrangements as

an independent check, to assure that they yield reasonable results in particular cases.”

Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). The court “must give due deference to

the intent of the parties, but it ought not blindly approve every fee request made pursuant

to a contingent agreement.” Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

       “[A] requested fee based on a contingent fee arrangement should be enforced

unless the court finds it to be unreasonable.” Id. at 370. In determining whether a fee is

reasonable, a court should consider whether the attorney is responsible for a delay in the

proceedings, as well as “whether there has been fraud or overreaching in making the

agreement, and whether the requested amount is so large as to be a windfall to the

attorney.” Id. at 372; Gisbrecht v. Barnhart, 535 U.S. at 808. In determining whether an

award would constitute a windfall,

       courts in this circuit have identified several relevant considerations, which
       include: (1) whether the attorney’s efforts were particularly successful for
       the plaintiff, (2) whether there is evidence of the effort expended by the
       attorney demonstrated through pleadings which were not boilerplate and
       through arguments which involved both real issues of material fact and
       required legal research, and finally, (3) whether the case was handled
       efficiently due to the attorney’s experience in handling social security cases.

Porter v. Comm’r of Soc. Sec., 2009 WL 2045688, at *3 (N.D.N.Y. July 10, 2009)

(quoting Rowell v. Astrue, 2008 WL 2901602, at *4 (E.D.N.Y. July 28, 2008)). If the

court finds the fee is unreasonable, the court “may reduce the fee provided it states the

reasons for and the amounts of the deductions.” Id.


                                             3
            Case 3:18-cv-00471-DJS Document 25 Filed 10/06/20 Page 4 of 6




         Here, the contingency fee agreement provides in pertinent part that “[i]f the first

ALJ decision after the date of this agreement is a denial, and my attorney agrees to appeal

and the case is won at a later proceeding, the fee will be 25% of all back benefits awarded

in my case without any cap on the fee.” Dkt. No. 8 at p. 240. The amount requested does

not exceed the 25% cap, and there is no evidence of fraud or overreaching.

         Counsel seeks $22,700.00, and counsel expended 31.2 hours of work on this matter

at the federal level, resulting in a de facto hourly rate of $727.57. 1 Dkt. Nos. 23-1 & 23-

2. This a high rate, but is within the range that has been awarded as attorneys’ fees in this

type of case. See Eric K. v. Berryhill, 2019 WL 1025791, at *2 (N.D.N.Y. Mar. 4, 2019)

(awarding attorneys’ fees at a de facto hourly rate of $1,500); Filipkowski v. Barnhart,

2009 WL 2426008, *2 (N.D.N.Y. Aug. 6, 2009) (awarding attorneys’ fees at a de facto

hourly rate of $743.30). As for the effort expended by the attorney, this is not a case in

which the matter was simply remanded upon stipulation of the parties; counsel prepared

a Motion for Judgment on the Pleadings which was compelling enough that the Court

remanded the matter for further consideration. In addition, Plaintiff has been awarded

significant benefits as a result of the litigation. Finally, in reviewing counsel’s time log,

it generally appears to reflect properly recorded and appropriate attorney work. The Court

therefore finds that the amount requested would not constitute a windfall, and will not

deny the Motion on that basis.



1
  “Although the Court cannot rely on the lodestar method to determine whether the fees sought are reasonable,
Plaintiff’s counsel’s record of the time he expended in federal court and the tasks that he performed related to the
federal court litigation is one factor that the Court may consider in determining reasonableness.” Whittico v. Colvin,
2014 WL 1608671, at *5 (N.D.N.Y. Apr. 22, 2014).

                                                          4
         Case 3:18-cv-00471-DJS Document 25 Filed 10/06/20 Page 5 of 6




       Finally, the Motion was submitted timely. “Unless a statute or a court order

provides otherwise, the motion [for attorneys’ fees] must: (i) be filed no later than 14 days

after the entry of judgment[.]” FED. R. CIV. P. 54(d)(2)(B). This rule applies to Section

406(b) attorneys’ fee applications following a district court remand of an agency denial

of benefits. Sinkler v. Berryhill, 932 F.3d 83 (2d Cir. Aug. 2, 2019). Because the

Commissioner typically calculates benefits “months after the district court remands,”

however, the timeframe may be tolled pending the Commissioner’s calculation of benefits

following remand, and then would begin to run upon the claimant receiving notice of the

benefits calculation. Id. at 86-91. In this case, the Motion was submitted on April 30,

2020, and the Notice of Award letters were dated April 19, 2020 and April 25, 2020. Dkt.

No. 23-3. The Motion is therefore timely. The Court will grant Plaintiff’s Motion.

                                   IV. CONCLUSION

       WHEREFORE, it is hereby

       ORDERED, that Plaintiff’s Motion for Attorneys’ Fees (Dkt. No. 23) is

GRANTED; and it is further

       ORDERED, that Attorney Gorton is awarded the sum of $22,700.00 as fees

pursuant to 42 U.S.C. § 406(b), to be paid from the amount withheld by the Commissioner

of Social Security from the past due benefits awarded to Plaintiff; and it is further

       ORDERED, that Attorney Gorton is directed to remit to Plaintiff the sum of

$6,386.33 that was previously awarded (and received) as attorneys’ fees pursuant to the

EAJA; and it is further



                                             5
         Case 3:18-cv-00471-DJS Document 25 Filed 10/06/20 Page 6 of 6




       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

upon the parties to this action in accordance with the Local Rules.

Dated: October 6, 2020
       Albany, New York




                                            6
